RUSSELL, J.,
dissenting.
Our criminal justice system has many admirable qualities, but it has one notable weakness upon which commentators of various persuasions frequently agree: its disturbing lack of finality. In our scrupulous efforts to see that no defendant’s claim has been over*311looked, we have made it possible for a convicted felon to frustrate the finality of his sentence for years, sometimes for more than a decade, by multiple tiers of appeals, followed by nearly limitless opportunities for collateral attack in both the state and the federal courts, followed by further appeals from the results of the collateral attacks. In the great majority of those cases, the taxpayers bear the entire cost of all three sides of the litigation triangle — the prosecution, the defense, and the tribunal itself. The case before us is a fair example.
Against this background, the majority opinion implicitly concedes, as it must, that no provision of either the Virginia Constitution or the Federal Constitution mandates that the taxpayers finance multiple appeals within the Virginia system. See Ross v. Moffitt, 417 U.S. 600 (1974). It is equally clear that no constitutional provision requires the appointment of counsel to apply for certiorari from this Court to the Supreme Court of the United States, Id. at 617; see Drumm v. California, 373 U.S. 947 (1963). Nevertheless, by an extremely strained exercise of statutory construction, the majority opinion seems to divine some legislative intent to guarantee a convicted felon two successive appeals at public expense, notwithstanding the silence of the statutes on the subject.
Historically, a convicted defendant has been entitled to appointed counsel for only one appeal in Virginia. Code § 19.2-326 was amended in 1984 to provide for the new situation arising from the creation of the Court of Appeals: thereafter, appeals involving the death penalty would go to the Supreme Court but all other criminal appeals would go to the Court of Appeals. To avoid the circumlocution of spelling that distinction out in full, the statute was amended to provide that attorney’s fees would be ordered by “the court to which an appeal is taken.” There is no hint in this amendment of any legislative intent to finance appeals to successive courts.
Indeed, I regard the retention of the original language of Code § 19.2-159, after the Court of Appeals was established, as dispositive. That language provided under the former system, and still provides, that the lower court shall appoint counsel to represent the accused “in the proceeding against him, including an appeal . . . .” Id., (Emphasis added). If the General Assembly had harbored the intent the majority opinion ascribes to it, it could easily *312have substituted the plural for the singular in the quoted language.
Because multiple appeals at public expense have not historically been a part of our criminal justice system, and because they are nowhere constitutionally mandated, I would await express action by the General Assembly before adding to the problem of lack of finality in our criminal justice system and imposing this additional burden on the taxpayers.
CARRICO, C.J., joins in dissent.